UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6280


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

AL-LAIN DELONT NORMAN,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Robert G. Doumar, Senior District Judge. (2:08-cr-00034-RGD-FBS-1)


Submitted: October 20, 2020                                   Decided: October 23, 2020


Before GREGORY, Chief Judge, DIAZ, Circuit Judge, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Al-Lain Delont Norman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Al-Lain Delont Norman appeals the district court’s order granting Norman’s

counseled motion for a sentence reduction pursuant to Section 404(b) of the First Step Act

of 2018, Pub. L. No. 115-391, 132 Stat. 5194. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court. United

States v. Norman, No. 2:08-cr-00034-RGD-FBS-1 (E.D. Va. Feb. 12, 2020). We deny

Norman’s motion to compel the production of his case file. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2